Citation Nr: 0308867	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-02 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include undifferentiated-type schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Jose A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran had active service from June 1965 to June 1967. 

This appeal arose from a May 1997 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO)-which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder to include an undifferentiated-type 
schizophrenic reaction.  In February 1998, he had a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  

In November 2000, the veteran indicated that he had relocated 
to Florida.  So his claims file was transferred to the St. 
Petersburg RO.  

An October 2000 Board decision reopened the veteran's claim 
for service connection for a psychiatric disorder-to include 
undifferentiated-type schizophrenia, found the claim was well 
grounded, and remanded it to the RO for further development 
and consideration.  


REMAND

As just indicated, the Board remanded the claim to the RO in 
October 2000 to have the veteran undergo a VA mental status 
evaluation to obtain a medical opinion concerning whether any 
of his psychiatric conditions is related to his service in 
the military.  And if schizophrenia was diagnosed, the 
examiner was asked to state whether it was manifested during 
active service or within one year after service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).



The veteran underwent the VA mental status evaluation in 
March 2001.  But the report of it does not contain the 
requested medical nexus opinion concerning the cause of his 
psychiatric conditions diagnosed.  Therefore, unfortunately, 
the Board must again remand his case to the RO to obtain 
this medical nexus opinion because it is necessary to decide 
his appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  See also 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  

Accordingly, this case is again REMANDED to the RO for the 
following development and consideration: 

1.  If possible, the RO should have the 
VA psychiatrist who examined the veteran 
in March 2001 submit an addendum to the 
report of that evaluation indicating 
whether it is as likely as not that any 
of his current psychiatric disorders, 
including paranoid schizophrenia and/or 
an anxiety reaction, is related to his 
service in the military.  The examiner 
also should, if possible, state whether 
the schizophrenia was initially 
manifested during service or within one 
year after service.  The claims file, 
including a copy of this remand and the 
earlier remand in October 2000, should be 
made available to the examiner so he can 
review the veteran's pertinent medical 
history.  And his supplemental report 
should confirm that he reviewed the 
claims file.  If, for whatever reason, it 
simply is not possible to have that VA 
examiner submit a supplemental report to 
his March 2001 mental status evaluation, 
then the veteran must be reexamined to 
obtain this necessary medical nexus 
opinion.  And if, per chance, he fails to 
report for his rescheduled VA 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause for missing his examination.

2.  The RO must review the medical 
opinion obtained to ensure that it 
addresses the dispositive issue, that 
being, whether any of the veteran's 
current psychiatric disorders is related 
to his service in the military.  If the 
report does not provide a response to 
this determinative issue, then it should 
be returned as inadequate and a response 
provided.  38 C.F.R. § 4.2 (2002).

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder to include an 
undifferentiated-type schizophrenic 
reaction in light of the additional 
medical opinion obtained.

4.  If the claim is not granted to the 
veteran's satisfaction, the RO must 
provide him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



